JOURNAL ENTRY AND OPINION
{¶ 1} On October 3, 2006, relator Samuel L. Buoscio commenced this mandamus action against respondent Judge Judith Kilbane Koch to compel her to rule on his Civ.R. 60(B) motion filed inBuoscio v. Hildebrand, Cuyahoga County Court of Common Pleas Case No. CV-05-552534 on March 29, 2006. On October 15, 2006, respondent filed a motion for summary judgment. For the following reason, we grant the motion for summary judgment.
 {¶ 2} Attached to respondent's motion for summary judgment is a copy of the lower court docket which indicates that Judge Kilbane Koch denied Buoscio's Civ.R. 60(B) motion on April 12, 2006. Thus, the relator's request for a writ of mandamus is moot.State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Courtof Common Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723.
 {¶ 3} Accordingly, we deny relator's petition for a writ of mandamus. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
Dyke, A.J., and Calabrese, Jr., J., Concur.